Order unanimously modified on the law by striking the third decretal paragraph providing for the payment of interest on the specific gifts and by directing that the actual amount of income earned upon the balances due on *824the gifts to the respective donees be credited to them and the order is otherwise affirmed, with costs payable out of the trust fund to all parties filing briefs. In the circumstances of this case the action of the trustee in withholding distribution of portions of the specific gifts was not only justified but was mandated under subdivision 6 of section 124 of the Decedent Estate Law. The cases cited by the donees which hold that interest accrues despite the provisions of subdivision 6 rely upon section 218 of the Surrogate’s Court Act. That section however applies only to the payment of legacies under a will and is not applicable to the payment of gifts from trust funds (Matter of Ahrens¡ 203 App. Div. 30). Settle order on notice. Concur — • Breitel, J. P., Rabin, M. M. Frank, Valente and McNally, JJ. [20 Misc 2d 990.]